COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00010-CV


CARL CHADWICK SNELL                                                 APPELLANT

                                       V.

PATRICIA L. PASKOW                                                   APPELLEE


                                    ----------

          FROM THE 211TH DISTRICT COURT OF DENTON COUNTY
                     TRIAL COURT NO. 14-09634-211

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Appellant Carl Chadwick Snell perfected an appeal from a protective order

imposed against him for the protection of Appellee Patricia L. Paskow. Appellant

died. The State of Texas, who represented Appellee in obtaining the protective

order, moved to dismiss the trial court cause in the interest of justice based on


      1
       See Tex. R. App. P. 47.4.
Appellant’s death, and the trial court dismissed the trial court cause.       We

received a copy of the motion and order, and we verified Appellant’s death. We

then sent a letter to the State and to Appellant’s estate indicating that we would

dismiss this appeal absent a response showing grounds for continuing it. We

have received no response. Accordingly, because there is nothing left to appeal,

we dismiss this appeal as moot. 2



                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: June 18, 2015




      2
       See, e.g., Khorrami v. Torres, No. 02-14-00242-CV, 2014 WL 5307196, at
*1 (Tex. App.—Fort Worth Oct. 16, 2014, no pet.) (mem. op.) (dismissing appeal
as moot after complained-of order vacated).



                                        2